Citation Nr: 1626566	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  13-03 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 60 percent for coronary artery disease, status post coronary artery bypass grafts and myocardial infarction with scarring, from April 20, 1998 to November 22, 2003. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from March 1956 to April 1968, and from February 1970 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for coronary artery disease (CAD) and assigned a 60 percent evaluation from April 20, 1998 to November 22, 2003, and a 100 percent schedular evaluation from November 23, 2003 forward.  The Board remanded this case in May 2015 for further development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

From April 20, 1998 to November 22, 2003, the Veteran's service-connected cardiovascular disability was not manifested by chronic congestive heart failure, a workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent from April 20, 1998 to November 22, 2003 for coronary artery disease, status post coronary artery bypass grafts and myocardial infarction with scarring are not satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.71a, Diagnostic Code 7005 (2015). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

The Veteran has received all notice required under the VCAA, followed by adequate time to submit information and evidence before initial adjudication or readjudication of the claim.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  Moreover, because this appeal stems from a granted service connection claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Concerning the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records, have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  Pursuant to the Board's May 2015 remand directive, the Appeals Management Center (AMC) sent the Veteran a letter requesting him to fill out and return an authorized release form (VA Form 21-4141 and VA Fo9rm 21-4142a) for Tidewater Thoracic and Cardiovascular Ltd. (Dr. William Old) from April 1998 to November 1993.  In this regard, a previous authorized release from dated in September 2010 for these records had expired.  Thus, VA could not request these records with the prior, expired release form.  The Veteran was also invited to submit these records himself.  He has not furnished the authorized release forms or responded to this letter.  Accordingly, further efforts to obtain these records are not warranted.  The AMC also requested the Veteran's VA treatment records from the Hampton VAMC from 1998 to 2003.  E-mail correspondence from the Hampton VAMC dated in March 2013 reflects that no records were found for the Veteran.  However, a January 1998 treatment record from this facility pertaining to hearing loss was sent to VA.  In light of the Hampton VAMC's response, further efforts to obtain any additional records from this facility for this time period are not warranted, as there is every indication that such do not exist.  See 38 C.F.R. § 3.159(c)(2) (cases in which VA may conclude that no further efforts to obtain records are required include those in which the Federal department or agency advises VA that the requested records do not exist or that the custodian does not have them).  The Veteran has not identified any other records or evidence he wished to submit or have VA obtain.  

VA examinations have been performed and medical opinions provided adequate for the Board to make fully informed decisions on the claims, including a retrospective opinion obtained in September 2015  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of these claims, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011). 

The Board finds that there has been substantial compliance with its May 2015 remand directives, including development for additional records and obtaining a VA medical opinion responsive to its instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).


II. Analysis

The Veteran seeks an initial evaluation in excess of 60 percent for coronary artery disease, status post coronary artery bypass grafts and myocardial infarction with scarring, from April 20, 1998 to November 22, 2003.  For the following reasons, the Board finds that the criteria for entitlement to an initial rating greater than 60 percent for this time period are not satisfied.

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2015).

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran's service-connected cardiovascular disability has been rated under Diagnostic Code (DC) 7005, which pertains to arteriosclerotic heart disease or CAD.  See 38 C.F.R. § 4.104.  The Board notes that the schedular criteria for CAD under DC 7005, and the schedular criteria under DC's 7006 (myocardial infarction) and 7017 (coronary bypass surgery) are all the same except that under DC 7006, a 100 percent rating will be assigned during and for three months following a myocardial infarction, and under DC 7017, a 100 percent rating is assigned for three months following hospital admission for coronary bypass surgery.  See id.  Thus, the Board finds that the criteria under these three diagnostic codes need not be considered separately, as there is no evidence, and the Veteran does not state, that he had a myocardial infarction or coronary bypass surgery during the time frame at issue.  Moreover, to assign separate ratings under these diagnostic codes would result in compensating the Veteran twice for the same disability under different diagnoses, in violation of the rule against pyramiding.  See 38 C.F.R. § 4.14.  

When evaluating disabilities of the cardiovascular system under diagnostic codes 7000-7007, 7011, and 7015-7020, it must be ascertained in all cases whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication.  38 C.F.R. § 4.100 (2011).  METs testing is also required in all cases except: (1) when there is a medical contraindication; (2) when the left ventricular ejection fraction has been measured and is 50% or less; (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; (4) when a 100% evaluation can be assigned on another basis.  Id.  If left ventricular ejection fraction (LVEF) testing is not of record, the cardiovascular disability must be based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability.  Of course, in this case, because the determination at issue is limited to an earlier time frame, such testing would not aid in determining whether the criteria for a higher rating were made during the period under review. 

As relevant to the issue on appeal, under 38 C.F.R. § 4.104, DC 7005, a 100 percent evaluation is assigned for chronic congestive heart failure; or when there is a workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The preponderance of the evidence weighs against assignment of a rating greater than 60 percent from April 20, 1998 to November 22, 2003.  Private treatment records dated in March 1991 reflect that an X-ray study showed that the cardiac silhouette was normal, and that in two weeks the Veteran could resume normal activity.  There are no records from April 20, 1998 to November 22, 2003.  

The Veteran was admitted to a private hospital for symptoms of a myocardial infarction on November 23, 2003, which is the date at which the current 100 percent rating commences.  A November 23, 2003 private treatment record from this hospital reflects that he presented to the emergency room with sudden onset of shortness of breath.  It was noted that he had been in good health for the past three years, and had not seen a doctor during that time.  He had only been taking aspirin, but was healthy otherwise.  He denied shortness of breath prior to this episode, and was doing well until the previous evening when he was walking upstairs in his house and suddenly developed shortness of breath.  The record reiterates that he was feeling "quite healthy" prior to this episode and did not have any shortness of breath, chest pain, or palpitations.  Another November 2003 entry from the same facility notes that the Veteran worked as an instructor.  

In the September 2015 VA medical opinion, the examiner noted based on a review of the claims file that the Veteran had recurrent myocardial infarctions in 1988 requiring coronary artery bypass grafts in 1988 and again in 2003 after previous grafts failed.  It was noted that he had a fourth myocardial infarction in November of 2003.  The examiner observed in 1991, the Veteran had a ventricular rhythm problem, underwent an exercise thallium and was advised to resume normal activities within two weeks of discharge from the hospital.  At the time of his 4th myocardial infarction, in November 2003, treatment records state that he was doing well at home until recently when he became symptomatic with climbing of stairs. The Veteran had reported good health from the 2000 to 2003 timeframe and that he had not seen a doctor during this period.  The examiner noted that at this time the Veteran was diagnosed with chronic obstructive pulmonary disease (COPD) along with occult hypertension resulting in flash pulmonary edema.  An echocardiogram and cardiac catheterization showed very poor heart function from this time on with ejection fraction in the 20-25% range.  During the years from 1998 to 2003, there was no evidence of functional loss associated with intrinsic coronary heart disease.  The examiner stated that it was "fairly certain" that the Veteran was capable of climbing stairs and did not have symptoms requiring medical attention from at least 2000-2003.  

The examiner concluded that based on the above information, it appeared that the coronary artery disease was clinically stable during the time frame at issue and had no significant effect on activities of daily living or employment.  In this regard, the examiner noted that the Veteran's job as a teacher would be primarily sedentary in nature.  The examiner believed that the Veteran was highly capable of sedentary work from 1998 to 2003.  Based on record review, there was no chronic congestive heart failure, left ventricular dysfunction or an ejection fraction of less than 30% during this period, according to the examiner.  In this regard, the examiner explained that someone capable of stair climbing exerts 8.6 METS of energy, so it could be presumed that the Veteran was capable of somewhere in the range of 8 METS prior to his myocardial infarction on the day of his admission in November of 2003, as the November 2003 hospital admission report indicates that the Veteran was able to climb stairs prior to the evening before his admission without shortness of breath.  The examiner also noted that the Veteran was working during this period, as indicated by the private treatment records stating that he was an instructor.  The examiner explained that being able to work implied a fairly normal level of functioning, such as being able to walk from the parking lot, being able to bathe, groom, toilet independently, and transfer without assistance.  The examiner further noted that someone with METS at the 5-8 level would be able to do light gardening, light housekeeping, low impact aerobic exercise, and mowing the lawn with a push mower at a slow walk.  Based on the level of functioning with METS at the 5-8 level, the effect on functioning was mild to moderate.  

To summarize, the Board finds that the November 2003 private treatment records pertaining to the Veteran's hospital admission for a myocardial infarction show that he had been in good health prior to that time, was able to climb stairs, and worked as an instructor.  He denied prior episodes of shortness of breath, chest pain, and palpitations in the few years preceding the November 2003 hospital admission.  Informed by a review of the claims file and the Veteran's medical history, the September 2015 VA opinion concludes that based on the Veteran's level of functioning prior to the November 2003 hospital admission, and since the heart episodes documented in the treatment records dated in the late 1980's and early 1990's, with a March 1991 private treatment record stating that the Veteran could resume normal activity in a two weeks, he did not have congestive heart failure, left ventricular dysfunction or an ejection fraction of less than 30%, or a workload below 5 METS, as such impairment would be inconsistent with the fact that the Veteran worked full time, was able to climb stairs, and was generally not symptomatic from at least 2000 to 2003 based on the Veteran's own report.  The Board also notes that there is no evidence that the Veteran had symptoms or worse heart problems or functional impairment from 1998 to 2000.  There is no probative evidence in conflict with the examiner's findings; the contemporaneous treatment records and the September 2015 VA medical opinion outweigh the bare assertion that the criteria for a 100 percent rating were satisfied during this time frame. 

Accordingly, the above evidence shows that the Veteran's service-connected cardiovascular disability did not meet or more nearly approximated the criteria for a rating greater than 60 percent at any point during the period under review, for the reasons explained above.  Thus, staged ratings are not appropriate for this time frame.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126. 

There is no evidence or assertion of unemployability related to the Veteran's cardiovascular disability from April 1998 to November 2003.  Rather, the November 2003 private treatment records indicate that the Veteran had been working as an instructor.  Thus, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) for this time frame has not been raised.  See 38 C.F.R. §§ 3.340, 4.16 (2015); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).   

Finally, there is no indication in the record, and the Veteran has not stated, that his service connected cardiovascular disability, either alone or in conjunction with his service connected hearing loss and tinnitus, presented such an exceptional or unusual disability picture from April 1998 to November 2003 as to render application of the rating schedule impractical.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014); Yancy v. McDonald, __ Vet. App. __, __, 2016 WL 747304, at *9 (February 26, 2016).  Therefore, because the record does not reasonably raise this issue, further discussion of whether the rating criteria adequately capture the Veteran's disability from April 1998 to November 2003 is not warranted.  See id.  Accordingly, the Board will not refer the case for extraschedular consideration for the time period under review.  

In sum, the preponderance of the evidence is against an initial rating in excess of 60 percent for coronary artery disease, status post coronary artery bypass grafts and myocardial infarction with scarring, from April 20, 1998 to November 22, 2003.  Therefore, the benefit-of-the-doubt rule does not apply, and a rating greater than 60 percent for this time period is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55


ORDER

An initial disability rating in excess of 60 percent for coronary artery disease, status post coronary artery bypass grafts and myocardial infarction with scarring, from April 20, 1998 to November 22, 2003, is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


